FILED: January 7, 2021

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                        No. 20-18
                                 (8:98-cr-00520-PJM-2)
                                 ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellant

v.

DUSTIN JOHN HIGGS

             Defendant - Appellee

                                 ___________________

                                      ORDER
                                 ___________________

       Upon consideration of the government’s opening brief and the defendant’s response

brief, the court directs the clerk to schedule this case for remote oral argument on January

27, 2021, at 11:00 a.m. The parties may file any motions pertaining to the scheduling of

argument by January 8, 2021.

       Entered at the direction of Judge Keenan with the concurrence of Judge Floyd.

Judge Richardson dissented from the order and filed a dissenting opinion.

                                          For the Court

                                          /s/ Patricia S. Connor, Clerk
RICHARDSON, Circuit Judge, dissenting:

       I respectfully dissent from the order delaying this case to schedule oral argument on

January 27. Argument and more time for deliberation can be helpful, particularly in

weighty matters like this one. But the Executive Branch scheduled Higgs’s execution for

January 15.     And the parties agreed to an expedited briefing schedule to permit

consideration of a single question of statutory interpretation before that date. See Fourth

Circuit I.O.P. 22.1.

       Respecting the Executive’s prerogative to carry out duly imposed capital sentences,

the Supreme Court acts with dispatch when a district court bars a scheduled execution. See

Barr v. Hall, No. 20A102, 2020 WL 6797719 (U.S. Nov. 19, 2020) (mem.); Barr v. Lee,

140 S. Ct. 2590 (2020); Barr v. Purkey, 140 S. Ct. 2594 (2020) (mem.); Barr v. Purkey,

141 S. Ct. 196 (2020) (mem.). There is no good reason why we cannot do the same. So I

respectfully dissent from the decision to delay this process to hear oral argument during

our previously scheduled term of court, which falls two weeks after the scheduled

execution.




                                             2